Mandamus.
Por cuanto Dolores Martínez viuda de Miró presentó a esta corte una solicitud para que se dirigiera un auto de mandamus al Hon. Charles E. Foote, Juez de la Corte de Distrito de Mayagüez, en funciones de la de San Juan, a fin de que fijara un día para la aprobación de cierta exposición del caso en un pleito en que era parte la peticionaria, y
Por cuanto el auto fué librado y el juez demandado con-testó manifestando que había dictado una orden fijando el 18 de abril actual para la indicada aprobación:
Por tanto, cumplido así el propósito del procedimiento, archívese.